Citation Nr: 1118736	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-41 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right leg condition (claimed also as a gun shot). 
	

REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1982 to September 1982.  The Veteran also had subsequent service in the United States Army Ready Reserve ending on May 25, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 RO decision, which denied a claim for service connection for a right leg condition (claimed also as a gun shot).

The Board notes that the Veteran indicated on his October 2009 VA Form 9 Appeal that he wished to be scheduled for a hearing before a member of the Board.  In a March 2, 2011, letter, the Veteran was notified that he was scheduled for a videoconference hearing before a member of the Board on April 13, 2011, at the Louisville, Kentucky RO.  He was notified again of this hearing in a March 17, 2011, letter.  The Veteran failed to report for this hearing.  As he did not provide good cause for his failure to report for this scheduled hearing and has not requested that the hearing be rescheduled, the Board will proceed to adjudicate the claim accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right leg condition.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

Specifically, the Veteran asserted in his May 2009 notice of disagreement (NOD) that he suffered a gunshot wound a couple of years prior to his enlistment into the Army.  The Veteran indicated that he felt fine during basic training.  However, during the end of basic training, his right leg began cramping.  He asserted that he used Ben gay on his leg and sought treatment for his complaints during service.  While in service, a new treatment was provided, which required freezing the calf and then using electric shock on it to break loose the bullet fragments that were still in his calf, bringing them to the surface so that they could be removed.  The Veteran asserted that the fragments spread out further and actually went deeper into his leg.  He claims that muscle, ligaments, and tendons inside his right calf were cut so badly that he could hardly walk.  The Veteran asserts that he has never been able to run right again.  He can walk okay with some pain, but he is still treating himself with Ben gay all the time.   

A review of the service treatment records reflects that it was noted on the Veteran's April 1982 enlistment Report of Medical Examination that he had a gunshot wound to the calf of his right leg.  On his April 1982 enlistment Report of Medical History, the Veteran reported that he suffered an accidental gunshot wound to his right calf in 1978.  He further reported that he bled from the leg secondary to the gunshot wound accident in 1980.  On an April 1982 Applicant Medical Prescreening Form, it was noted that the Veteran was hospitalized at the age of 18 for shooting himself in the right calf and that he had some current problems.  It was also noted that he broke his right ankle at age 10 but had no problems with the ankle.  On a May 1982 Entrance Physical Standards Board Proceedings form, it was noted that it was very painful for the Veteran to run, jump, and do physical training.  The Veteran was placed on a profile that required no crawling, stooping, running, jumping, or marching.  It was noted that the Veteran should have no strenuous physical activity.   

The Board acknowledges that the Veteran sought treatment for a right leg condition throughout his active duty service.  In an August 1982 radiographic report, it was noted that there were multiple metallic foreign bodies in the soft tissues of the posterior lower leg without osseous abnormalities.  The Veteran complained of pain on running.  In an August 1982 service treatment record, the Veteran complained that his right calf muscle hurt for 2 weeks.  In a separate August 1982 service treatment record, the Veteran complained of muscle cramping during physical training and at night after duty hours.  In a September 1982 service treatment record, the Veteran complained of pain and swelling in the right leg and foot with running.  He was noted as being unfit for service.   
The claims file contains no current medical records reflecting complaints, treatment, or diagnoses of a right leg condition.  

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge. Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the Veteran sought treatment in service for complaints of right leg pain, and he has recently asserted that he has had symptoms relating to this condition since his active duty service, an observation which he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current right leg condition of any kind, and, if so, whether this current right leg condition was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the record reflects that the Veteran had service in the United States Army Ready Reserve ending on May 25, 1988.  The Veteran indicated on his May 2008 claim that his service treatment records should reflect treatment for his right leg condition from 1982 to 1988.  The claims file currently contains no medical records from the Veteran's service in the Ready Reserve.  As such, the Board finds that all service treatment records from the Veteran's service in the Army Ready Reserve should be obtained.  Moreover, as the Veteran's DD-214 Form reflects that he was discharged from active duty due to the fact that he did not meet procurement medical fitness, the Board finds that the Veteran's active duty and Ready Reserve personnel records should be obtained to verify the precise circumstances of his discharge. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all service treatment records from the Veteran's period of service in the United States Army Ready Reserve.

2. Obtain and associate with the claims file any and all personnel records from the Veteran's active duty service and his service in the United States Army Ready Reserve.

3. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed right leg condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right leg condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a right leg condition of any kind, and, if so, whether such condition is related to his military service.  The examiner should specifically consider the effect of the Veteran's active duty service on his pre-service gunshot wound of the right leg and the possibility that the Veteran's active duty service aggravated a pre-service right leg condition.  The examiner should provide a specific opinion as to whether any pre-existing right leg condition permanently increased in severity as a result of his active duty service, and if so, whether such increase was beyond the natural progress of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


